IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DARYL COOK,                                 : No. 140 EM 2016
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
COMMONWEALTH OF PENNSYLVANIA,               :
                                            :
                    Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 11th day of October, 2016, the Application for Leave to File

Original Process, the Petition for Writ of Habeas Corpus or Writ of Mandamus, and the

Motion for Speedy Release or Relief are DISMISSED. See Commonwealth v. Cooper,

27 A.3d 994 (Pa. 2009) (explaining that hybrid presentation is not permitted). The

Prothonotary is DIRECTED to forward the filings to counsel of record.